DETAILED ACTION
Applicant’s amendments and remarks, filed April 4, 2022, are fully acknowledged by the Examiner. Currently, claims 2-19 and 22-28 are pending with claims 20 and 21 cancelled, and claims 5, 6 and 24 amended. Applicant’s amendments to claims 5, 6 and 24 have obviated the previously-filed rejections of the claims under 35 U.S.C. 112(b). The following is a complete response to the April 4, 2022 communication 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 8-11 of the remarks filed April 4, 2022, with respect to the prior filed objections to the claims have been fully considered and are persuasive. Specifically, Applicant’s arguments set forth on pages 8-11 have persuasively argued with respect to each item on page 2 of the Non-Final office action, including specific support and rationale with respect to the instant drawings and items a)-e).  Therefore, the prior drawing objections have been withdrawn. 
Applicant’s arguments, see pages 11-17 of the remarks filed April 4, 2022, with respect to the prior filed rejections under 35 U.S.C. 112(a) for failing to comply with the written description requirement to the claims have been fully considered and are persuasive.\
With respect to independent claim 2, the Examiner notes that the arguments on pages 12-13 are particularly persuasive in that the Remarks persuasively explain how each of the limitations of both a plurality of heating elements and a plurality of temperature sensing elements and where the heating elements are connected serially to one another, and “at least in a state in which the plurality of elements is positioned in the heart are supported by the instant disclosure.  
With respect to the remaining argument for dependent claims 10-12, 17, 20-22, 27 and 28 on pages 13-17 of the remarks are persuasive given that Applicant has, again, persuasively argued with respect to the broadest reasonable interpretation of each claim and as well as where the instant disclosure provides proper support for each of the at-issue claims.
Therefore, the rejections set forth under 35 U.S.C. 112(a) have been withdrawn. 
Allowable Subject Matter
Claims 2-19 and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 2, the Examiner has failed to find any prior art reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth therein. Specifically, the prior art is particularly deficient in teaching the combination of a catheter with a plurality of heating element and a plurality of temperature sensing elements as claimed where the plurality of heating elements are “electrically connected serially to one another”, and the for such to function to heat and sense temperature, and for the configuration of a control computer to display information based on the monitored temperature. As such, it is for at least the reasoning set forth above that the Examiner believes claims 2-19 and 22-28 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794